        Case 1:20-cv-01873-DLF Document 13-6 Filed 07/13/20 Page 1 of 1




                                CERTIFICATE OF SERVICE

       I hereby certify that, on July 13, 2020, I caused true and correct copies of Johns Hopkins’

Motion to Permit Three Declarants to Proceed by Pseudonym and all supporting papers to be sent

by registered or certified mail to the Defendants in the above-captioned action, and to the United

States Attorney General and the United States Attorney for the District of Columbia, at the

following addresses:

 U.S. Department of Homeland Security             U.S. Immigration and Customs Enforcement
 c/o Office of the General Counsel                c/o Office of the Principal Legal Advisor
 2707 Martin Luther King Jr. Ave. SE              500 12th St. SW, Mail Stop 5900
 Washington, DC 20528–0485                        Washington, DC 20536–5900

 Chad Wolf                                        Matthew Albence
 Acting Secretary of the U.S. Department of       Acting Director of the U.S. Immigration and
 Homeland Security                                Customs Enforcement
 c/o Office of the General Counsel                c/o Office of the Principal Legal Advisor
 2707 Martin Luther King Jr. Ave. SE              500 12th St. SW, Mail Stop 5900
 Washington, DC 20528–0485                        Washington, DC 20536–5900

 William P. Barr                                  Michael R. Sherwin
 United States Attorney General                   Acting United States Attorney for the District
 United States Department of Justice              of Columbia
 950 Pennsylvania Ave. NW                         c/o Civil Process Clerk
 Washington, DC 20530                             United States Attorney’s Office
                                                  555 4th St. NW
                                                  Washington, DC 20530




                                                     /s/ Derek L. Shaffer
                                                    Derek L. Shaffer
